Case 1:20-cv-21601-KMW Document 35-1 Entered on FLSD Docket 05/11/2020 Page 1 of 3




   Goldstein, Ross

   From:                           Archy <mark@genesis2church.is>
   Sent:                           Monday, May 11, 2020 10:38 AM
   To:                             Goldstein, Ross; jonathan@genesis2church.is;
                                   jordan@genesis2church.is; joseph@genesis2church.is;
                                   contact@genesis2church.is
   Cc:                             Frank, David; Feeley, Matthew (USAFLS)
   Subject:                        Response to No Case to answer



   To all involved in this NO CASE against the Genesis II Church and its members,

   You all seem to keep pursuing this 'NO CASE TO ANSWER'. This case needs to be
   DISMISSED IMMEDIATELY! A Church cannot be in contempt of a NO CASE TO
   ANSWER especially when it has to do with the practice of our Sacraments! You have allowed
   the FDA to trick you into building a case against us by categorizing our HOLY SACRAMENTS
   as a drug! This is offensive to us and other religions in this country. Why to you continue to
   harass us? We want Judge Williams to counsel with AG Barr about his stance in violating our 1st
   Amendment Rights. The FDA/FTC are the criminals here by putting a Church Sacrament under
   a code that doesn't apply to a Church Sacrament. So many have told us that we can sue the
   United States for this GROSS Negligence and even go after the agencies and the individuals
   involved as well as criminal charges against the FDA, FTC, U.S. Attorneys and Judge. We DO
   NOT want to pursue this. We have much more important things to do in our Church. STOP
   TODAY! DISMISS THIS CASE! The FDA, CDC and EPA are being exposed as for who they
   really represent and it isn't the American People for sure. We are NOT in CONTEMPT simply
   because this case is a NO CASE. What is being done is unlawful and those involved will be
   punishment by the REAL RULE OF LAW which is ALWAYS MORAL and God. Your court
   has NO AUTHORITY over the Genesis II Church and its members and this is the reason why
   why don't participate in this UNLAWFUL and UNCONSTITUTIONAL case. The whole
   world is watching and you need to UNDERSTAND us and the 1st Amendment NOW!

   DISMISS THIS CASE TODAY AND ALL WILL BE FORGIVEN! If continue to pursue
   this NO CASE then ONLY THOSE INVOLVED in the unlawful acts will suffer as the
   REAL RULE OF LAW AND GOD JUDGE IT.

   We pray the Lord open your eyes to the TRUTH

   Bishop Mark Grenon

   Proverbs 3:5&6

   The Free Exercise Clause reserves the right of American citizens to accept any religious
   belief and engage in religious rituals. Free-exercise clauses of state constitutions which
   protected religious “[o]pinion, expression of opinion, and practice were all expressly protected”
                                                  1 of 3
Case 1:20-cv-21601-KMW Document 35-1 Entered on FLSD Docket 05/11/2020 Page 2 of 3



   by the Free Exercise Clause.[1] The Clause protects not just religious beliefs but actions
   made on behalf of those beliefs. More importantly, the wording of state constitutions suggest
   that “free exercise envisions religiously compelled exemptions from at least some generally
   applicable laws.”[2] The Free Exercise Clause not only protects religious belief and
   expression; it also seems to allow for violation of laws, as long as that violation is made for
   religious reasons. In the terms of economic theory, the Free Exercise Clause promotes a free
   religious market by precluding taxation of religious activities by minority sects.[3]

          Constitutional scholars and even Supreme Court opinions have contended that the
          two religion clauses are in conflict. E.g., Thomas v. Review Board, 450 U.S. 707
          (1981). As mentioned previously, the Free Exercise Clause implies special
          accommodation of religious ideas and actions, even to the point of exemptions to
          generally applicable laws. Such a special benefit seems to violate the neutrality
          between “religion and non-religion” mandated by the Establishment Clause.
          McConnell explains:

                If there is a constitutional requirement for accommodation of religious
                conduct, it will most likely be found in the Free Exercise Clause. Some say,
                though, that it is a violation of the Establishment Clause for the government
                to give any special benefit or recognition of religion. In that case, we have a
                First Amendment in conflict with itself—the Establishment Clause
                forbidding what the Free Exercise Clause requires.[4]

   Historically, the Supreme Court has been inconsistent in dealing with this problem. At various
   times, the Court has either applied a broad or narrow application of the clause.

   When the First Amendment was drafted, it applied only to the U.S. Congress. As such, state and
   local governments could abridge the Free Exercise Clause as long as there was no similar
   provision in the state constitution. In 1940, the Supreme Court held in Cantwell v. Connecticut
   that, due to the Fourteenth Amendment, the Free Exercise Clause is enforceable against state and
   local governments (this act of using the Fourteenth Amendment as the vehicle through which the
   Court applies the Bill of Rights to the states is also known as the Incorporation Doctrine).

   [1] Michael McConnell, Religion and the Constitution (2002), pg. 105.
   [2] Id. at 107.
   [3] Richard Posner and Michael McConnell, "An Economic Approach to Issues of Religious
   Freedom," 56 University of Chicago Law Review 1 (1989).
   [4] McConnell, note 1 above, at 102.

   https://www.law.cornell.edu/wex/free_exercise_clause


   On 5/11/2020 8:29 AM, Goldstein, Ross wrote:
          Please see the attached documents that we filed this morning with the court along
          with an order that the court just issued and has directed us to provide to you.

                                                  2 of 3
Case 1:20-cv-21601-KMW Document 35-1 Entered on FLSD Docket 05/11/2020 Page 3 of 3




               Ross S. Goldstein | Senior Litigation Counsel
               United States Department of Justice
               Consumer Protection Branch                           Tel: (202) 353-4218
               450 Fifth Street, NW #6400                           Fax: (202) 514-8742
               Washington, D.C. 20001                          ross.goldstein@usdoj.gov




                                                   3 of 3
